DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) on 4 March 2022 includes various references for which no reference date has been provided. These references have been crossed out. The examiner notes that MPEP 609.04(a) requires that all references listed on an IDS have a reference date; as such, references lacking this reference date have been crossed out.

Election/Restrictions – Groups
Applicant's election with traverse of Group I in the reply filed on 11 April 2022 is acknowledged.  The traversal is on the ground(s) that the inventions do not lack unity in view of Brinker et al. (WO 2017/041033 A1).  This is not found persuasive because the inventions lack unity for a different reason, which is enumerated below.
The special technical feature of Group I is a starry-like mesoporous silica nanoparticle. The starry-like mesoporous silica nanoparticle of claim 1 not novel, as disclosed in Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655), which is explained in greater detail below. As such, Group I does not share a special technical feature with the instant claims of Group II. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-II is broken.
The restriction (lack of unity) requirement is still deemed proper but is not made final because the reason for restriction differs here than in the previously presented restriction requirement on 9 March 2022.
The examiner has decided to rejoin Groups I and II and to examine all species of component, cargo, and active agent. Once the restriction requirement (e.g. between Groups I and II) is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. However, the restriction requirement between Groups I and III is not withdrawn.
Claims 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 April 2022.


Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites the following, which is reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    109
    581
    media_image1.png
    Greyscale

The above-annotated “5” appears to be a typographical error and is thereby objected to. Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  Claim 17 recites the following, wherein the second line of the claim is reproduced below with annotation by the examiner.

    PNG
    media_image2.png
    29
    615
    media_image2.png
    Greyscale

In the above-reproduced text, the word “species” appears to have been mis-spelled as “pecies.” Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-11, 14-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “starry-like.” It is unclear how this phrase, further limits the claimed subject matter. See MPEP 2173.05(d), Example (E), which indicates that the phrase “coke, brick, or like material” was found to be indefinite by the board of appeals. As such, for a similar reason, it is unclear as to how the term “like” further limits the term “starry.”
For the purposes of examination under prior art, the term “starry-like” is understood to refer to nanoparticles whose shape either appears to be in the form of a star based upon visualization of the particle or which has been described as being in the form of a star by the prior art.


No Indefiniteness Rejection of Claim 6
Claim 6 recites varying numerical ranges regarding the sizes of the pores. These ranges include broader ranges, such as pores sized at least 25 nm, and narrower ranges, such as pores sized from about 30 nm to about 40 nm. The examiner has not rejected claim 6 on the grounds of indefiniteness due to the recitation of broad and narrow ranges. This is because the broad and narrow ranges in claim 6 are clearly present in the alternative.
The double inclusion of an element by members of a Markush group is not, in itself, sufficient basis for objection to or rejection of claims. Rather, the facts in each case must be evaluated to determine whether or not the multiple inclusion of one or more elements in a claim renders that claim indefinite. The mere fact that a compound may be embraced by more than one member of a Markush group recited in the claim does not necessarily render the scope of the claim unclear. For example, the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." See MPEP 2173.05(h)(I), last paragraph in section. In this case, a broader range such as “at least 25 nm” may be considered akin to “halogen” and a narrower range such as “about 30 nm to about 50 nm” may be considered akin to “chloro” in the above example. As such, for the reasons set forth above, no indefiniteness rejection of claim 6 for including broad and narrow ranges together in the same claim has been written.

Note Regarding Abbreviations
Instant claim 5 recites various abbreviations, including “DOTAP”, “DSPC”, and “DSPE”. The examiner notes that these are well-known abbreviations in the liposome art area and refer to liposome forming lipids. In fact, these abbreviations are defined in instant claim 14.

Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655).
As an initial matter, for the purposes of this rejection only, claim 1 is examined as if the optional lipid bilayer is not present. 
Sun et al. (hereafter referred to as Sun) is drawn to star-shaped mesoporous silica particles having the following shape, as of Sun, page 651, figure in the abstract.

    PNG
    media_image3.png
    200
    558
    media_image3.png
    Greyscale

The above-reproduced particles are understood to be starry-like, as required by the instantly claimed invention. The examiner further notes that figure 1 on page 652 shows a population of particles rather than a single particle.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Journal of the American Chemical Society, Vol. 135, 2013, pages 2427-2430).
As an initial matter, for the purposes of this rejection only, claim 1 is examined as if the optional lipid bilayer is not present. 
Zhang et al. (hereafter referred to as Zhang) is drawn to mesoporous silica, as of Zhang, page 2427, title and abstract. Said mesoporous silica may be in the “Stellate” structure, as of Zhang, e.g. page 2428, figure 2e, reproduced below with inverted colors.

    PNG
    media_image4.png
    228
    242
    media_image4.png
    Greyscale

As the term “stellate” is understood to refer to the shape of a star, the composition of Zhang comprising the above-reproduced nanoparticles is understood to read on the required starry-like mesoporous silica.

Claim(s) 1, 4, 6, 17, 20, and 23 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (Journal of Materials Chemistry B, Vol. 3, 2015, pages 1712-1721).
As an initial matter, for the purposes of this rejection only, claim 1 is examined as if the optional lipid bilayer is not present. 
Xiong et al. (hereafter referred to as Xiong) is drawn to “stellate” mesoporous silica nanoparticles, as of Xiong, page 1712, title and abstract. These nanoparticles have the following structure, as of Xiong, page 1714, left column, scheme 1, reproduced below.

    PNG
    media_image5.png
    701
    760
    media_image5.png
    Greyscale

These nanoparticles are understood to read on the required starry-like mesoporous as the term “stellate” refers to star-like particles.
As to claim 4, Xiong teaches doxorubicin loaded particles, as of Xiong, page 1714, left column, section 2.4.
As to claim 6, Xiong teaches a pore size of from 2 nm to 20 nm, as of Xiong, page 1712, abstract. This is within the claimed range of less than about 40 nm.
As to claim 17, the polyethyleneimine of Xiong is understood to be either a cell targeting species or a fusogenic species as it is useful for achieving intracellular delivery, as of Xiong, page 1712, last sentence of abstract.
As to claim 20, Xiong teaches doxorubicin, which is understood to read on the required anti-cancer agent, as of Xiong, page 1714, left column, section 2.4.
As to claim 23, the composition of Xiong is understood to be a pharmaceutical composition because it comprises the drug doxorubicin. The particles of Xiong appear to be present in aqueous environment, and water is a pharmaceutically acceptable excipient.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 9-11, 14-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (US 2016/0106671 A1) in view of Xiong et al. (Journal of Materials Chemistry B, Vol. 3, 2015, pages 1712-1721).
Brinker et al. (hereafter referred to as Brinker) is drawn to porous nanoparticle supported lipid bilayers, as of Brinker, title and abstract. The particles may be porous silica, as of Brinker, abstract and paragraph 0033.
Brinker differs from the claimed invention because the nanoparticles of Brinker are not starry-like.
Xiong et al. (hereafter referred to as Xiong) is drawn to “stellate” mesoporous silica nanoparticles, as of Xiong, page 1712, title and abstract. These nanoparticles have the following structure, as of Xiong, page 1714, left column, scheme 1, reproduced below.

    PNG
    media_image5.png
    701
    760
    media_image5.png
    Greyscale

These nanoparticles are understood to read on the required starry-like mesoporous as the term “stellate” refers to star-like particles. The composition of Xiong is useful for pharmaceutical purposes, as Xiong teaches delivery of the drug doxorubicin as of Xiong, at least page 1712, abstract.
Xiong does not teach the lipid layer.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the stellate silica particles of Xiong in place of the non-starry silica particles of Brinker to have been used in the lipid bilayer supported silica particle composition of Brinker. Brinker is drawn to a lipid bilayer supported silica particle composition used for drug delivery. While the silica nanoparticles of Brinker are not starry-like, Xiong teaches starry-like nanoparticles that can be used for drug/gene delivery. As such, the skilled artisan would have been motivated to have substituted the stellate silica nanoparticles of Xiong in place of the non-starry like nanoparticles of Brinker to be used with the lipid bilayer of Brinker for predictable delivery of drugs with a reasonable expectation of success. The simple substitution of one known ingredient (stellate silica nanoparticles of Xiong) in place of another (non-starry nanoparticles of Brinker) to achieve predictable results (drug delivery when used with the lipid bilayer of Brinker) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the combination of Xiong and Brinker teaches the stellate mesoporous nanoparticles of Xiong along with the lipid layer, which is taught by Brinker.
As to claim 2, Brinker teaches a lipid bilayer, as of the title of Brinker.
As to claim 3, Brinker teaches a “multilayer”, as of Brinker, paragraphs 0070-0071. The examiner understands this to read on the required multilamellar lipid layer.
As to claim 4, Xiong teaches a drug, which is doxorubicin in one embodiment, as the abstract of Xiong. Brinker also teaches a small molecule or macromolecular cargo, as of the abstract, which reads on the required drug.
As to claim 5, Brinker teaches DOTAP, DSPC, and cholesterol in paragraph 0041.
As to claim 6, Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 9-10, Brinker teaches particles sized about 200 nm in paragraph 0074.
As to claim 11, Brinker teaches monodisperse particles in paragraph 0074. Xiong also teaches monodisperse particles, as of Xiong, page 1717, left column, fourth line below the caption of figure 5. While Brinker does not specify a specific polydispersity index, the skilled artisan would have understood that the particles of Brinker would have had a polydispersity index in the claimed range because the population of particles in Brinker is taught to be polydisperse.
As to claim 14, Brinker teaches the following in paragraph 0186, relevant text reproduced below. 

Liposomes were composed of DSPC with 5 wt % DMPE, 30 wt % cholesterol, and 10 wt % PEG-2000 (16:0) and were modified with 0.015 wt % MC40 and 0.500 wt % H5WYG.

The presence of DSPC and cholesterol is understood to read on the requirements of claim 14.
As to claim 15, Brinker teaches the following in paragraph 0073, reproduced below.

    PNG
    media_image6.png
    117
    405
    media_image6.png
    Greyscale

Targeting species may be bound to the surface of the protocell covalently, as of Brinker, paragraph 0119; this binding is understood to be to a lipid because the surface of the protocell in Brinker is composed of lipids. Brinker also teaches a PEG component, which is conjugated to the phospholipid, in paragraph 0104. The PEG component is present preferably at about 5-15 wt%. Brinker also teaches 0.015 wt% of a targeting peptide in paragraph 0036. These amounts differ from the claimed amounts because Brinker teaches wt % rather than the required mol %. Nevertheless, generally, differences in concentration between the claimed invention and prior art (to the extent that there is such a difference) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a silica particle comprising a lipid bilayer with a lipid bound to a functional moiety such as PEG or a targeting ligand. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of this ingredient by routine experimentation.
As to claim 17, Brinker teaches specific targeting of hepatocellular and other cancer cells, as well as a targeting peptide, as of the abstract of Brinker. Brinker teaches a cargo in the abstract.
As to claim 18, Brinker teaches a targeting peptide in the abstract of Brinker.
As to claims 19-20, Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071.
As to claims 21-22, Brinker teaches a small hairpin RNA in combination with a therapeutic and diagnostic agent in paragraph 0071.
As to claim 23, Brinker teaches a pharmaceutical composition comprising a pharmaceutical excipient in paragraph 0022.


Claim(s) 1-6, 9-11, 14-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (US 2016/0106671 A1) in view of Zhang et al. (Journal of the American Chemical Society, Vol. 135, 2013, pages 2427-2430).
Brinker et al. (hereafter referred to as Brinker) is drawn to porous nanoparticle supported lipid bilayers, as of Brinker, title and abstract. The particles may be porous silica, as of Brinker, abstract and paragraph 0033.
Brinker differs from the claimed invention because the nanoparticles of Brinker are not starry-like.
Zhang et al. (hereafter referred to as Zhang) is drawn to silica nanoparticles, as of Zhang, title and abstract. The silica nanoparticles of Zhang may be in the “stellate” shape, as of Zhang, page 2428, left column, at least figure 2e. The silica nanoparticles of Zhang may be used for drug and gene delivery, as of Zhang, page 2427, left column, paragraph below abstract, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image7.png
    280
    718
    media_image7.png
    Greyscale

Zhang does not teach the lipid layer.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the stellate silica particles of Zhang in place of the non-starry silica particles of Brinker to have been used in the lipid bilayer supported silica particle composition of Brinker. Brinker is drawn to a lipid bilayer supported silica particle composition used for drug delivery. While the silica nanoparticles of Brinker are not starry-like, Zhang teaches starry-like nanoparticles that can be used for drug/gene delivery. As such, the skilled artisan would have been motivated to have substituted the stellate silica nanoparticles of Zhang in place of the non-starry like nanoparticles of Brinker to be used with the lipid bilayer of Brinker for predictable delivery of drugs with a reasonable expectation of success. The simple substitution of one known ingredient (stellate silica nanoparticles of Zhang) in place of another (non-starry nanoparticles of Brinker) to achieve predictable results (drug delivery when used with the lipid bilayer of Brinker) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the combination of Zhang and Brinker teaches the stellate mesoporous nanoparticles of Zhang along with the lipid layer, which is taught by Brinker.
As to claim 2, Brinker teaches a lipid bilayer, as of the title of Brinker.
As to claim 3, Brinker teaches a “multilayer”, as of Brinker, paragraphs 0070-0071. The examiner understands this to read on the required multilamellar lipid layer.
As to claim 4, Zhang teaches a drug, as of Zhang, page 2427, left column. Brinker also teaches a small molecule or macromolecular cargo, as of the abstract.
As to claim 5, Brinker teaches DOTAP, DSPC, and cholesterol in paragraph 0041.
As to claim 6, Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 9-10, Brinker teaches particles sized about 200 nm in paragraph 0074.
As to claim 11, Brinker teaches monodisperse particles in paragraph 0074. Zhang also teaches monodisperse particles, as of Zhang, page 2427, title. While Brinker does not specify a specific polydispersity index, the skilled artisan would have understood that the particles of Brinker would have had a polydispersity index in the claimed range because the population of particles in Brinker is taught to be polydisperse.
As to claim 14, Brinker teaches the following in paragraph 0186, relevant text reproduced below. 

Liposomes were composed of DSPC with 5 wt % DMPE, 30 wt % cholesterol, and 10 wt % PEG-2000 (16:0) and were modified with 0.015 wt % MC40 and 0.500 wt % H5WYG.

The presence of DSPC and cholesterol is understood to read on the requirements of claim 14.
As to claim 15, Brinker teaches the following in paragraph 0073, reproduced below.

    PNG
    media_image6.png
    117
    405
    media_image6.png
    Greyscale

Targeting species may be bound to the surface of the protocell covalently, as of Brinker, paragraph 0119; this binding is understood to be to a lipid because the surface of the protocell in Brinker is composed of lipids. Brinker also teaches a PEG component, which is conjugated to the phospholipid, in paragraph 0104. The PEG component is present preferably at about 5-15 wt%. Brinker also teaches 0.015 wt% of a targeting peptide in paragraph 0036. These amounts differ from the claimed amounts because Brinker teaches wt % rather than the required mol %. Nevertheless, generally, differences in concentration between the claimed invention and prior art (to the extent that there is such a difference) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a silica particle comprising a lipid bilayer with a lipid bound to a functional moiety such as PEG or a targeting ligand. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of this ingredient by routine experimentation.
As to claim 17, Brinker teaches specific targeting of hepatocellular and other cancer cells, as well as a targeting peptide, as of the abstract of Brinker. Brinker teaches a cargo in the abstract.
As to claim 18, Brinker teaches a targeting peptide in the abstract of Brinker.
As to claims 19-20, Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071.
As to claims 21-22, Brinker teaches a small hairpin RNA in combination with a therapeutic and diagnostic agent in paragraph 0071.
As to claim 23, Brinker teaches a pharmaceutical composition comprising a pharmaceutical excipient in paragraph 0022.


Claim(s) 4, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655).
Sun is drawn to star-shaped mesoporous silica nanoparticles. See the anticipation rejection above over Sun by itself.
As to claim 4, Sun is not anticipatory because Sun does not teach a specific composition comprising the star-shaped mesoporous silica particle and one or more cargo molecules in the same composition. However, Sun suggests using the star-shaped mesoporous silica particle for drug delivery, as of Sun, page 651, second line of abstract, as well as elsewhere on page 651. As such, the skilled artisan would have been motivated to have added a cargo molecule that is a drug to the composition of Sun to have predictably used the star-shaped particles of Sun to deliver the drug with a reasonable expectation of success.
As to claim 17, Sun suggests drug delivery, as of Sun, page 651, second line of abstract. This drug reads on the required cargo of claim 17.
As to claim 23, Sun teaches combining the above-indicated particle with a drug, as explained above. The resultant particle would have been a pharmaceutical composition as it would have included a drug. Sun also teaches water on page 652, right column, fourth to last line, and water is understood to be a pharmaceutically acceptable excipient.


Claim(s) 1-6, 9-11, 14-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (US 2016/0106671 A1) in view of Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655).
Brinker et al. (hereafter referred to as Brinker) is drawn to porous nanoparticle supported lipid bilayers, as of Brinker, title and abstract. The particles may be porous silica, as of Brinker, abstract and paragraph 0033.
Brinker differs from the claimed invention because the nanoparticles of Brinker are not starry-like.
Sun et al. (hereafter referred to as Sun) is drawn to star-shaped mesoporous silica particles having the following shape, as of Sun, page 651, figure in the abstract.

    PNG
    media_image3.png
    200
    558
    media_image3.png
    Greyscale

The above-reproduced particles are understood to be starry-like, as required by the instantly claimed invention. Sun teaches that the above-cited particles may be used for drug delivery, as of Sun, page 651, second line of abstract.
Sun does not teach the lipid layer.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the starry-like silica particles of Sun in place of the non-starry silica particles of Brinker to have been used in the lipid bilayer supported silica particle composition of Brinker. Brinker is drawn to a lipid bilayer supported silica particle composition used for drug delivery. While the silica nanoparticles of Brinker are not starry-like, Sun teaches starry-like nanoparticles that can be used for drug delivery. As such, the skilled artisan would have been motivated to have substituted the starry-like silica nanoparticles of Sun in place of the non-starry like nanoparticles of Brinker to be used with the lipid bilayer of Brinker for predictable delivery of drugs with a reasonable expectation of success. The simple substitution of one known ingredient (starry nanoparticles of Sun) in place of another (non-starry nanoparticles of Brinker) to achieve predictable results (drug delivery when used with the lipid bilayer of Brinker) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the combination of Sun and Brinker teaches the starry-like mesoporous nanoparticles of Sun along with the lipid layer, which is taught by Brinker.
As to claim 2, Brinker teaches a lipid bilayer, as of the title of Brinker.
As to claim 3, Brinker teaches a “multilayer”, as of Brinker, paragraphs 0070-0071. The examiner understands this to read on the required multilamellar lipid layer.
As to claim 4, Sun teaches a drug, as of Sun, page 651, second line of abstract. Brinker also teaches a small molecule or macromolecular cargo, as of the abstract.
As to claim 5, Brinker teaches DOTAP, DSPC, and cholesterol in paragraph 0041.
As to claim 6, Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 9-10, the particle taught by Sun in the figure in the abstract of Sun appears to be sized with a diameter of about 200 nm. This is within the claimed range of both claims 9 and 10.
As to claim 11, Brinker teaches monodisperse particles in paragraph 0074. While Brinker does not specify a specific polydispersity index, the skilled artisan would have understood that the particles of Brinker would have had a polydispersity index in the claimed range because the population of particles in Brinker is taught to be polydisperse.
As to claim 14, Brinker teaches the following in paragraph 0186, relevant text reproduced below. 

Liposomes were composed of DSPC with 5 wt % DMPE, 30 wt % cholesterol, and 10 wt % PEG-2000 (16:0) and were modified with 0.015 wt % MC40 and 0.500 wt % H5WYG.

The presence of DSPC and cholesterol is understood to read on the requirements of claim 14.
As to claim 15, Brinker teaches the following in paragraph 0073, reproduced below.

    PNG
    media_image6.png
    117
    405
    media_image6.png
    Greyscale

Targeting species may be bound to the surface of the protocell covalently, as of Brinker, paragraph 0119; this binding is understood to be to a lipid because the surface of the protocell in Brinker is composed of lipids. Brinker also teaches a PEG component, which is conjugated to the phospholipid, in paragraph 0104. The PEG component is present preferably at about 5-15 wt%. Brinker also teaches 0.015 wt% of a targeting peptide in paragraph 0036. These amounts differ from the claimed amounts because Brinker teaches wt % rather than the required mol %. Nevertheless, generally, differences in concentration between the claimed invention and prior art (to the extent that there is such a difference) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a silica particle comprising a lipid bilayer with a lipid bound to a functional moiety such as PEG or a targeting ligand. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of this ingredient by routine experimentation.
As to claim 17, Brinker teaches specific targeting of hepatocellular and other cancer cells, as well as a targeting peptide, as of the abstract of Brinker. Brinker teaches a cargo in the abstract.
As to claim 18, Brinker teaches a targeting peptide in the abstract of Brinker.
As to claims 19-20, Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071.
As to claims 21-22, Brinker teaches a small hairpin RNA in combination with a therapeutic and diagnostic agent in paragraph 0071.
As to claim 23, Brinker teaches a pharmaceutical composition comprising a pharmaceutical excipient in paragraph 0022.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-11, 14-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,579,283 in view of Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655).
Claims 1-6, 9-11, 14-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,327 in view of Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655).
Claims 1-6, 9-11, 14-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,579,283 in view of Zhang et al. (Journal of the American Chemical Society, Vol. 135, 2013, pages 2427-2430).
Claims 1-6, 9-11, 14-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,327 in view of Zhang et al. (Journal of the American Chemical Society, Vol. 135, 2013, pages 2427-2430).
The instant claims are drawn to a starry-like mesoporous silica nanoparticle optionally surrounded by a lipid bilayer.
The conflicting claims of both patents are drawn to a porous silica particle surrounded by a lipid bilayer.
The conflicting claims of both patents do not recite that the silica particle is starry-like.
Sun et al. (hereafter referred to as Sun) is drawn to star-shaped mesoporous silica particles having the following shape, as of Sun, page 651, figure in the abstract, reproduced in the rejection over Sun by itself above. Sun teaches that the particles may be used for drug delivery, as of at least Sun, page 651, second line in abstract.
Zhang et al. (hereafter referred to as Zhang) is drawn to mesoporous silica nanoparticles, as of Zhang, page 2427, title and abstract. Said nanoparticles may be “stellate” shaped, as of Zhang, page 2428, left column, figure 2e. The nanoparticles of Zhang may be used for drug or gene delivery, as of Zhang, page 2427, left column.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the starry-like silica particles of Sun and/or Zhang in place of the non-starry silica particles of the conflicting claims to have been used in the lipid bilayer supported silica particle composition of conflicting claims. The conflicting claims are drawn to a lipid bilayer supported silica particle composition used for drug delivery. While the silica nanoparticles of conflicting claims are not starry-like, Sun and Zhang teach starry-like nanoparticles that can be used for drug delivery. As such, the skilled artisan would have been motivated to have substituted the starry-like silica nanoparticles of Sun and/or Zhang in place of the non-starry like nanoparticles of the conflicting claims to be used with the lipid bilayer of the conflicting claims for predictable delivery of drugs with a reasonable expectation of success.
The examiner notes that in the claims of the ‘283 case, the claims recite that the silica cores are nanoporous, whereas the instant claims recite that the silica is mesoporous. Nevertheless, this does not appear to result in a difference between the instant and conflicting claims. Instant claim 6 recites pores sized from about 25-50 nm. Although the instant claims refer to this pore size as mesoporous, it is understood to be nanoporous as well because the particle size is in the range that is best measured by nanopores. As such, the fact that the conflicting claims recite nanoporous silica whereas the instant claims recite mesoporous silica does not result in a difference between the instant and conflicting claims.

Relevant Prior Art
The examiner has cited the following additional references which teach a nanoparticle in the shape of a star.
Lu et al. (US 2013/0095039 A1). Lu et al. (hereafter referred to as Lu) is drawn to the shape control of nanoparticles, as of Lu, title and abstract. Lu teaches “nanostars” as of Lu, paragraphs 0147 and 0151. Lu is not anticipatory because Lu does not appear to teach a nanostar make from mesoporous silica. In fact, Lu’s only teaching of silica is in paragraph 0180, and there is no evidence that the silica referred to in that paragraph is mesoporous. The examiner is not called upon to cite all references that may be available, but only the "best." (See 37 CFR 1.104(c).) Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03. It is the examiner’s position that Lu is not as good of a reference as Sun, Zhang, or Xiong, because Lu does not explicitly specify that the nanostars are made from mesoporous silica.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612